Title: From George Washington to William Livingston and Joseph Reed, 17 December 1778
From: Washington, George
To: Livingston, William,Reed, Joseph


  
    Sir
    Head Quarters Middle Brook [N.J.] 17th Decemr 1778
  
To prevent as far as possible the intercourse between the inhabitants of these States and the enemy in New York, I have given positive orders to Genl Maxwell, who commands at Elizabeth Town, to permit no persons being inhabitants of or coming from any of the States to pass to Staten Island or New York without permission has been first obtained from their respective Governors or legislative Authorities. This will releive the commanding officer from the difficulty which he must otherwise be under of discriminating between ill designing persons and those who are proper to be intrusted within the Enemy’s lines: But as a too frequent passage of Flag Boats is attended with many inconveniencies I could wish that as many as possible, of those who obtain leave, might be sent at one time. For instance if it shall be determined that Boats will only be permitted to pass the first of every Month (except in extraordinary cases) they may suit their Business to that time and attend accordingly. If you approve of the above plan be pleased to signify your concurrence, and I will give orders to Genl Maxwell to carry it into execution. I am the more desirous of falling upon some such mode as the foregoing, as, when I was lately at Eliza. Town, I found the intercourse so common that it alarmed and gave umbrage to the well affected in that neighbourhood. I have the honour &c.
